Citation Nr: 0706223	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-14 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The veteran was afforded a hearing before the RO in April 
2005.  A transcript is associated with the claims file.

The veteran was afforded a Video Conference hearing with the 
undersigned Acting Veterans Law Judge in November 2006.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1994, the RO 
denied a claim of entitlement to service connection for PTSD.

2.  The evidence received since the RO's August 1994 decision 
which denied service connection for PTSD, which was not 
previously of record, and which is not cumulative of other 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran did not engage in combat with an enemy.  

4.  The veteran does not have PTSD that was present in 
service or is otherwise related to such service.



CONCLUSION OF LAW

1.  New and material evidence has been received since the 
RO's August 1994 decision which denied a claim of entitlement 
to service connection for PTSD; the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of the claims file shows that in August 1994, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In July 2001, the veteran filed to reopen his claim, and in 
March 2002 the RO denied the claim.  The veteran has 
appealed.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in August 1994.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's August 1994 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence of record at the time of the RO's August 1994 
decision included the veteran's discharge (DD Form 214) which 
showed that he had service aboard the U.S.S. Excel, and that 
his awards included the Vietnam Service Medal with two bronze 
stars, and the Republic of Vietnam Campaign Medal with 
"1960" device.  His grade or rate was listed as "FM" 
(fireman) and he was noted to have training as an engineman, 
and service in the "Vietnam Combat Zone" in 1967.  The 
veteran's service medical records did not show any treatment 
for, or diagnoses of, a psychiatric condition.  His 
separation examination report, dated in July 1968, showed 
that his psychiatric condition was clinically evaluated as 
normal.  

As for the post-service evidence, it consisted of a VA 
examination report, dated in April 1994, which showed that 
the veteran complained of various psychiatric symptoms, but 
that there was no diagnosis.  

At the time of the RO's August 1994 denial of the claim, 
there was no competent evidence showing that the veteran 
currently had PTSD, or that PTSD was related to his service.  

Evidence received since the RO's August 1994 decision 
consists VA and non-VA medical treatment reports, dated 
between 2000 and 2006, and a decision of the Social Security 
Administration (SSA) (with supporting medical evidence), 
dated in December 2001.  This evidence includes a VA 
examination report, dated in May 2005, which contains Axis I 
diagnoses that included PTSD, and which the examiner related 
to the veteran's service.  VA progress notes, dated between 
2000 and 2001, also contain notations of PTSD.  

This evidence, which was not of record at the time of the 
RO's August 1994 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  The submitted evidence 
includes competent evidence of a diagnosis of PTSD, and a 
nexus to service.  The Board therefore finds that the 
submitted evidence bears directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See e.g., Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.


II.  Service Connection

The veteran argues that service connection is warranted for 
PTSD as a result of duty near the Republic of Vietnam.  
Specifically, he argues that he has PTSD as a result of his 
service aboard USS Excel (MSO-439), a minesweeper.  The 
veteran asserts that his duty aboard this ship included: 1) 
firing upon suspected Viet Cong "sampans" (small boats), in 
order to prevent the communist insurgents from re-supplying 
their forces in South Vietnam; 2) firing upon a North 
Vietnamese ship, which was sunk by another U.S. Navy vessel, 
after which time he saw dead bodies floating in the water, in 
June 1967; 3) sailing through a typhoon for two days, during 
which time "no real food" was served; 4) witnessing the 
injury or death of a fellow shipmate, ("R.E.J.") in a in 
June 1967 explosion at Cam Ranh Bay, after which time his 
ship was drydocked for repairs from the explosion; and 5) 
being taken prisoner of war (POW) and/or being drugged in 
Taiwan, Thailand, or near Cam Ranh Bay, (the accounts are 
vague and confusing) after which he escaped and returned to 
his ship.  See veteran's stressor statement, dated in March 
2002; report of contact (VA Form 119), dated in August 2005; 
transcripts of hearings, held in April 2005 and November 
2006.  The Board notes that during his hearing, held in April 
2005, the veteran indicated that although he had initially 
stated that R.E.J. was killed, he was not sure if R.E.J. was 
killed, and that he could not find R.E.J.'s name on the 
Vietnam Memorial.  He then stated that he found a slightly 
different name, which he appeared to assert was the same man.  
However, the August 2005 report of contact indicates that the 
veteran stated the R.E.J. did not die.  

The claims files include several copies of photographs 
submitted by the veteran in October 2002.  Four of the photos 
are of a sampan, and have accompanying notations written in 
the margins which indicate that they were taken in June 1967, 
and involve an explosion in which a fellow sailor was killed.  
Another photograph reportedly shows R.E.J. manning a machine 
gun.  Another photograph reportedly shows the Excel in 
drydock in December 1967.  The Board notes that during his 
hearing, held in April 2005, the veteran stated that the 
photos of the sampans may have been taken in Hong Kong, or 
the Philippines.  

The Board initially finds that the veteran is not a credible 
historian.  In this regard, as discussed above, the veteran's 
claims are unsupported by service records, and are 
inconsistent to such a degree that the Board finds that he is 
not a credible historian.  See Wilson v. Derwinski, 2 Vet. 
App. 16, 19-20 (1991); Cohen v. Brown, 10 Vet. App. 128, 146 
(1997).   In particular, the claimed stressors involving an 
explosion, the death of R.E.J., and the alleged episode as a 
POW/kidnapping victim have been presented with great 
inconsistency with regard to places and circumstances.  

The veteran's personnel file indicates that he served aboard 
the U.S.S. Excel from about September 1966 to August 1968.  
In March 1967, he was disciplined for UA (unauthorized 
absence) for a period of 5 hours and 25 minutes.  

The claims files include lay statements from five authors.  
In two of these statements, the authors essentially assert 
that the veteran displayed no psychiatric symptoms prior to 
his service.  All of the authors assert that the veteran 
currently displays psychiatric symptoms, to include paranoia, 
depression, and reclusiveness.  

The claims files include an article, apparently taken from 
the internet, which discusses the history of the U.S.S. 
Excel, and notes that in 1969 the Excel won an "E" for 
excellence, and served off of Vietnam.  

The claims files show that the veteran has been afforded a 
competing psychiatric diagnosis of major depressive disorder.  
For this purposes of this opinion only, the Board has assumed 
that PTSD is established.  

The Board finds that the evidence does not show that the 
veteran participated in combat.  He is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12; 
65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.  In this regard, although the veteran's 
personnel file lists service in the "Vietnam Combat Zone," 
the nature and extent of the veteran's participation in this 
zone is not specifically described, and the Board declines to 
afford these entries the same weight as the commendations or 
awards evincing combat.  Id.  To the extent these entries 
indicate that the veteran was present in a combat zone, the 
U.S. Court of Appeals for Veterans Claims has previously held 
that it is the distressing event, rather than the mere 
presence in a "combat zone," which may constitute a valid 
stressor for purposes of supporting a diagnosis of PTSD.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that serving 
in a combat zone is not the same as serving in combat).  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against such a finding.  In 
addition, the Board points out that there is no evidence to 
show that any member of the veteran's unit participated in 
combat.  See Ashley v. Brown, 6 Vet. App. 52, 56 (1993).  The 
Board therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 
see also M21-1MR, Part III.iv.4.H.29.a, i.  

With regard to the claimed stressors, the RO attempted to 
verify the claimed stressors with CURR (U.S. Armed Services 
Center for Unit Records Research) (now the U.S. Army and 
Joint Services Records Research Center (JSRRC)).  In a 
response, received in June 2006, CURR noted that its research 
showed that the Excel was on an Operation Market Time patrol 
from about May 5, 1967 to June 18, 1967, and that it 
participated in a "harassment and interdiction gunfire 
mission" on June 12, 1967.  The Excel again went on an 
Operation Market Time patrol, from July 29th to September 8, 
1967, "and was very routine with no special events 
occurring."  On April 1, 1967, in conjunction with British 
and Thai ships in the Gulf of Siam, an "enemy minelayer" 
was taken under fire during a mine countermeasures exercise, 
with no response, and no reports of dead bodies.  There is no 
other relevant information in the CURR report, and the report 
does not note any killed or wounded, any typhoons, or any 
other information that is corroborative of the claimed 
stressors.  The report states, "We have also reviewed the 
June 1967 deck logs for the U.S.S. Excel.  The deck logs make 
no mention of bodies being found in the water as the result 
of a destroyer sinking a North Vietnamese boat."  

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  In this 
regard, the submitted article pertains to the Excel's 
activity in 1969, during which time the veteran was not 
aboard the ship.  As for the harassment and interdiction 
gunfire mission, it does not indicate that the Excel received 
hostile fire, and there is no basis to extrapolate 
participation in combat from this notation.  As for the 
discussion in the CURR report of the incident in the Gulf of 
Siam on April 1, 1967, when read in context, it discusses a 
minelaying exercise and does not mention a North Vietnamese 
ship, or hostile fire.  Furthermore, it has not been claimed 
as a stressor, and it is not shown to have resulted in "dead 
bodies."  There is no verification of the stressor involving 
a typhoon, or the allegation that the veteran was a POW, or 
was otherwise drugged and kidnapped.  In summary, none of the 
claimed stressors could be verified by CURR, and the evidence 
is insufficient to show that a verified stressor exists.  To 
the extent that it has been argued that the reason the 
Excel's ship's history cannot be located, and that this is 
evidence of dangerous service, and therefore evidence of 
combat, the Board finds this argument unpersuasive.  This 
argument appears to come from speculative discussions in 
internal RO correspondence, dated in 2002.  However, the CURR 
response indicates that the Excel's deck logs, and command 
history, were reviewed, and there is no indication that the 
Excel's operations were classified during the veteran's 
service.  Nor is there evidence sufficient to show that the 
ship participated in combat during the veteran's service.  
The Board therefore finds that the evidence is insufficient 
to show that any of the claimed stressors are verified.  See 
M21-1MR, Part III.iv.4.H.29.e.  

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no verified stressor; and that all 
elements required for such a showing have not been met.  The 
Board therefore finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for PTSD.  Accordingly, service connection for 
PTSD must be denied.

The Board has considered the veteran's oral and written 
testimony, the lay statements, and the internet article, 
submitted in support of the arguments that he has PTSD as a 
result of stressors during his service.  However, the Board 
has determined that the veteran did not participate in 
combat, and that none of the claimed stressors are verified.  
Accordingly, all elements required for service connection for 
PTSD have not been met, see 38 C.F.R. § 3.304(f), and the 
veteran's claim for service connection must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in December 2001 and July 2006, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the December 2001 letter was sent to 
the veteran prior to the RO's March 2002 decision that is the 
basis for this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was provided with 
adequate notice in July 2006, and in any event, as the claim 
has been denied, any questions as to the disability rating or 
the appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded an examination, and verification of the claimed 
stressors has been attempted with the appropriate agency.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


